

Exhibit 10.10


 
AMENDMENT November 20, 2008
 
Mr. Atul Patel
Senior Vice President, Treasurer PriceSmart Inc
9740 Scranton Road
San Diego
CA 92121
 
Dear Mr. Patel:
 
The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the "Transaction"). This letter agreement constitutes a
"Confirmation" as referred to in the International Swaps and Derivatives
Association, Inc. Master Agreement specified below.
 
The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. are
incorporated in this Confirmation. In the event of any inconsistency between
those definitions and this Confirmation, this Confirmation shall govern.
 
1. This Confirmation evidences a complete binding agreement between you and us
entered into in the telephone trade on the Trade Date and the terms of the
Transaction to which this Confirmation relates. In addition, you and we agree to
use our best efforts promptly to negotiate, execute and deliver an agreement in
the form of the 2002 ISDA Master Agreement published by the International Swaps
and Derivatives Association, Inc. (the "ISDA Form"), with such modifications as
you and we shall in good faith agree. Upon the execution by you and us of such
an agreement, this Confirmation will supplement, form a part of, and be subject
to that agreement (the "ISDA Agreement"). All provisions contained or
incorporated by reference in that ISDA Agreement upon its execution will govern
this Confirmation except as expressly modified below.
 
Until we execute and deliver that ISDA Agreement, this Confirmation, together
with all other outstanding confirmations referring to the ISDA Form (each a
"Confirmation") confirming Transactions and other transactions (each a
"Transaction") entered into between us (notwithstanding anything to the contrary
in a Confirmation), shall supplement, form a part of, and be subject to an
agreement (the "Master Agreement") in the form of the ISDA Form as if we had
executed an agreement in such form (but without any Schedule, except for the
election of the laws of the State of New York applicable therein as the
governing law and U.S. Dollars as the Termination Currency) on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of the Master Agreement and this Confirmation, this Confirmation
will prevail for the purpose of this Transaction.

 
 
2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:-
 
Notional Amount: Trade Date: Effective Date: Termination Date:
USD 8,925,000.00
 
09 Oct 2008 09 Oct 2008 26 Sep 2013
 
Subject to adjustment in accordance with the Modified Following Business Day
Convention.
 
Fixed Amounts:
Fixed Notional Amount:
Fixed Rate Payer:
Fixed Rate Payer Payment Dates:

 
USD 8,925,000.00 (see Schedule A attached) PriceSmart (Trinidad) Limited
MONTHLY commencing on 26 Oct 2008 subject to adjustment in accordance with the
Modified Following Business Day Convention and there will be an adjustment to
the Calculation Period.
 
Fixed Rate:
 
Fixed Rate Day Count Fraction: Business Day:
Fee:
 
Floating Amounts:
 
Floating Notional Amount:
 
Floating Rate Payer:
 
Spread
 
Floating Rate Payer Payment Dates:
 
7.05000 percent
 
Actual1360
 
London, New York
 
Not applicable.
 
USD 8,925,000.00 (see Schedule A attached) RBTT Bank Limited
Plus 2.75000 percent
 
MONTHLY commencing on 26 Oct 2008 subject to adjustment in accordance with the
Modified Following Business Day Convention and there will be an adjustment to
the Calculation Period.
 
 
Floating Rate for initial
Calculation                                                                3.2125
percent
 
Period:
 
Floating Rate
Option:                                                         USD-LIBOR-BBA
 
Designated
Maturity:                                                         1YEAR
(including the initial Calculation Period)


Floating Rate Day Count Fraction: Reset Dates:
Business Day (for Payments): Business Day (for Rate Resets): Rate Determination:
 
Compounding:


Actual/360
 
The first day of each Calculation Period London, New York
London
 
The dates as set out under the column "Calc Date" in the Cashflow attached
 
Not applicable



3. Account Details
 
Payments                                                  RBTT BANK LTD.The Bank
of New York
 
to
 
New York
 
//FW021000018
 
Account of: RBTT BANK LTD.
 
Account #: 890-0016-329
 
ATTN: TRACY ANNE BARTHOLOMEW / ANDY JOGIE
 
Payments                                                  PriceSmart                         TO
BE ADVISED
to                    (Trinidad) Ltd
 
4. Offices:
 
(a) The Office of PriceSmart (Trinidad) Limited for the Transaction is Chaguanas
 
(b) The Office of RBTT BANK LTD. for the Transaction is PORT OF SPAIN 5. Other.
Not applicable.





 

868-625-7288

Facsimile No.:858-404-8838
Confirmed as of the date first written: For and on behalf of
PRICESMART (Trinidad) Limited

 

Authorized signature: MR. ATUL PATEL

Telephone No.:
Yours sincerely, For and on behalf of RBTT BANK LTD.

By:                                           
Authorized signature:
MS. CATHERINE KUMAR

 
This Confirmation may be executed and delivered in counterparts (including by
facsimile transmission) or be created by an exchange of telexes or by an
exchange of electronic messages on an electronic messaging system, which in each
case upon your confirmation in the manner prescribed hereunder, will be deemed
for all purposes to be a legally binding transaction.
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing in the space provided below and returning same to us by
facsimile transmission, or send to us within two (2) Business Days a letter by
facsimile transmission or telex or electronic messaging system similar to this
letter which sets forth the material terms of the foregoing Transaction to which
this Confirmation relates and which indicates your agreement to those terms.
 
RBTT BANK LTD. confirms, and PriceSmart (Trinidad) Limited acknowledges, that
this Confirmation has been executed by RBTT BANK LTD. by means of a
computer-based system and that such execution shall have the same legal effect
as if a signature had been manually written on such Confirmation and that such
Confirmation shall be deemed to have been signed by RBTT BANK LTD. for the
purposes of any statute or rule of law that requires such Confirmation to be
signed. The parties acknowledge that in any legal proceedings between them
respecting or in any way relating to this Confirmation, each party expressly
waives any right to raise any defense or waiver of liability based upon the
execution of this Confirmation by RBTT BANK LTD by means of an
electronically-produced signature.
 



Telephone No.: 868-625-7288                                


Yours sincerely,
For and on behalf of
RBTT BANK LTD.
 
By:                                           
Authorized signature:
MS. CATHERINE KUMAR
 
 
 
 
Facsimile No.:858-404-8838
 
Confirmed as of the date first written:
For and on behalf of
PRICESMART (Trinidad) Limited
 
Authorized signature:
 
MR. ATUL PATEL





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 


